Citation Nr: 0717962	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  00-19 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin rash on the 
back, elbow, and legs, to include as a qualifying chronic 
disability under 38 C.F.R. § 3.317.  

2.  Entitlemento an increased evaluation for migraine 
headaches, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and C.D.




ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1988 to January 
1992 and from June 1993 to February 1994. 

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2002 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in St. Petersburg, Florida, that denied the 
benefit sought on appeal.  

In November 2005  the Board remanded the matter for 
additional development.  Those actions having been completed, 
the claim has been returned to the Board and is now ready for 
appellate disposition.

The Board observes that the veteran has timely disagreed with 
the rating decision of November 2005 which granted service 
connection and assigned a 30 percent rating for migraine 
headaches.  The Board will address this matter below in this 
decision.  


FINDING OF FACT

The veteran served in the Southwest Asia Theatre of 
Operations during the Persian Gulf War, and has developed an 
undiagnosed illness manifested by skin rashes.




CONCLUSION OF LAW

The criteria for service connection for a skin condition due 
to a qualifying chronic disability have been met. 38 U.S.C.A. 
§§ 1110, 1117, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§3.102, 3.159, 3.303, 3.304, 3.317 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability that became manifest during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2011.  38 
U.S.C.A. §  1117(a)(1); 38 C.F.R. § 3.317(a)(1).

A "Persian Gulf veteran" is one who served in the Southwest 
Asia theater of operations during the Persian Gulf War.  See 
38 C.F.R. § 3.317.  A "qualifying chronic disability" 
includes:  (A) an undiagnosed illness, (B) the following 
medically unexplained chronic multi symptom illnesses: 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome, as well as any other illness that the Secretary of 
VA determines is a medically unexplained chronic multi-
symptom illness; and (C) any diagnosed illness that the 
Secretary determines, in regulations, warrants a presumption 
of service connection.   38 U.S.C.A. § 1117(a)(2); 38 C.F.R. 
§ 3.317(a)(2)(i).  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non medical 
indicators that are capable of independent verification.  
Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
unexplained rashes or other dermatological signs or symptoms, 
headaches, muscle pain, joint pain, neurological signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders. 
38 C.F.R. § 3.317(b) (2005).

Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6 month period will be 
considered chronic.  The 6 month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A disability referred to 
in this section shall be considered service connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2) (5).  

Compensation shall not be paid under 38 C.F.R. § 3.317 if: 
(1) the undiagnosed illness was not incurred during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or (2) the undiagnosed illness was 
caused by a supervening condition or event that occurred 
between your most recent departure from service in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) the illness is the 
result of willful misconduct or the abuse of alcohol or 
drugs. 38 C.F.R. § 3.317(c).   
 
With claims for service connection for a qualifying chronic 
disability under 38 C.F.R. § 3.317, the veteran is not 
required to provide competent evidence linking a current 
disability to an event during service.  Gutierrez v. 
Principi, 19 Vet. App. 1 (2004).  

Compensation may be paid under 38 C.F.R. § 3.317 for 
disability which cannot, based on the facts of the particular 
veteran's case, be attributed to any known clinical 
diagnosis.  The fact that the signs or symptoms exhibited by 
the veteran could conceivably be attributed to a known 
clinical diagnosis under other circumstances not presented in 
the particular veteran's case does not preclude compensation 
under § 3.317.  VAOPGCPREC 8 98 (Aug. 3, 1998).  

When determining whether a qualifying chronic disability 
became manifest to a degree of 10 percent or more, the Board 
must explain its selection of analogous Diagnostic Code.  
Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006).

The Board finds the veteran is entitled to service connection 
for his skin rashes based on the applicable regulation.  For 
purposes of explaining the rationale for this decision, the 
above applicable regulation from the beginning of this 
discussion will be broken down into smaller segments and 
discussed separately as follows: service connection may be 
established for 1) a Persian Gulf veteran 2) who exhibits 
objective indications 3) of a qualifying chronic disability 
that 4) became manifest during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011.  38 U.S.C.A. §  1117(a)(1); 
38 C.F.R. § 3.317(a)(1).
 
First, the veteran is a Persian Gulf veteran who served in 
the Southwest Asia Theatre of Operations, including from 
January 17, 1991, to February 28, 1991, as shown on the 
veteran's Army Commendation Medal document.

Second, there are objective indications of the veteran's skin 
rashes.  By regulation, signs or symptoms which may be 
manifestations of an undiagnosed illness are defined to 
include unexplained rashes or other dermatological signs or 
symptoms.  The veteran provided records from the Pinellas 
County Sheriff's Office that document an occasion in August 
2005 on which the veteran sought treatment for his skin rash 
while incarcerated.  The objective findings of Merry 
Caldwell, LPN include a "raised hyperpigmented rash on rt 
arm & behind ear."  At the July 2005 hearing, witness C.N. 
testified he has seen the veteran's rashes.  A June 2003 VAMC 
treatment note documents a white, flaky, pruritic rash.  A 
January 1997 examination documented a rash on both of the 
veteran's legs.

Third, the veteran's skin rashes constitute a qualifying 
chronic disability because they constitute an undiagnosed 
illness.  The June 2003 VAMC treatment note assessed the 
veteran's white flaky rash as "Derm-nos."  An April 2001 
VAMC treatment note characterized the rash on the problem 
list as a nonspecified skin eruption.  The January 1997 
examination did not definitely diagnose the veteran's 
condition, and called it, "dermatitis, probably eczema."  
Two VA examinations have been conducted, one in November 2006 
and one in October 2002, during which no diagnosis could be 
made because the veteran was not then having an outbreak.

The veteran's skin rashes also meet the 6 month chronicity 
requirement of the regulation, which states the disability 
may exhibit intermittent episodes of improvement and 
worsening over a 6 month period.  Records from the Pinellas 
County Sheriff's Office show the veteran received treatment 
for the rashes in August 2005 and in January 2006.  This is a 
six month span in which the veteran suffered two outbreaks 
from the condition.  Also, the January 1997 examiner noted 
the veteran had been treated for his rash for six months with 
prescription cortisone cream, and that he had been having 
outbreaks intermittently over the last three years.

Finally, while service medical records do not show that the 
rashes became manifest during active service, the rashes are 
currently manifest to a degree of 10 percent or more under an 
analogous diagnostic code.  The Pinellas County Sheriff's 
records document the rashes as covering his elbow, back, and 
leg.  A November 2002 VAMC treatment note documents a 
complaint of a rash to the veteran's back.  The January 1997 
examination noted the rash was on both of the veteran's legs.  
Given the various areas of the body the rashes affect, and 
the size of these areas, it is fair to assume the skin rashes 
affect at least 5 percent of the veteran's body.  Diagnostic 
code 7806 for dermatitis or eczema allows a 10 percent 
evaluation for coverage on at least 5 percent, but less than 
20 percent, of the entire body.  38 C.F.R. § 4.118 (2006).  
By analogy, the veteran's skin rashes would entitle him to at 
least a 10 percent rating under this diagnostic code.  

There is no evidence in the file that the veteran's 
undiagnosed illness was caused by a supervening condition or 
event or by willful misconduct or the abuse of alcohol or 
drugs. Moreover, while the November 2006 VA examination 
provided a negative nexus opinion, the Gutierrez decision 
mentioned above holds that a nexus opinion is not required in 
these cases.  Therefore, based on all of this evidence and 
resolving reasonable doubt in the veteran's favor, the claim 
for service connection must be granted.

Notice and Assistance 

A discussion addressing whether VA's duties to notify and 
assist the veteran have been complied with is not warranted.  
To the extent necessary, VA has fulfilled its duties to 
notify and to assist the veteran in the development of his 
claim.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  In light of the determinations reached in 
this case, no prejudice will result to the veteran by the 
Board's consideration of this appeal at this time.  Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).


ORDER

Service connection for a skin rash on the back, elbow, and 
legs, is granted.


REMAND

In November 2005 the Board issued a decision that granted 
service connection for migraine headaches.  Later that month 
the RO issued a rating decision that effectuated the Board's 
decision and assigned a 30 percent evaluation for the 
headaches with an effective date of December 30, 1997.  In 
June 2006 VA received disagreement with the effective date 
assigned and in October 2006 VA received disagreement with 
the rating decision for headaches generally, which includes 
the rating assigned.  Where an SOC has not been provided 
following the timely filing of a notice of disagreement, a 
remand, not a referral to the RO, is required by the Board.  
Manlincon v. West, 12 Vet. App. 238 (1999).

In view of the foregoing, the case is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC. for 
the following action:

The RO should issue an SOC with respect 
to the issues of the effective date 
assigned for the veteran's service 
connected migraine headaches, as well as 
for the rating that was assigned for this 
disability. The appellant should be 
advised of the time period in which a 
substantive appeal must be filed in order 
to obtain appellate review of those 
issues. The claims file should be 
returned to the Board for further 
appellate consideration only if the 
appellant files a timely substantive 
appeal.

The purpose of this REMAND is to comply with governing 
adjudicative procedures. The Board intimates no opinion as to 
any final outcome warranted. No action is required of the 
appellant until he is further notified. The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


